Case 3:19-cv-00404-JRK Document 19 Filed 09/21/20 Page 1 of 23 PageID 1185




                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                      JACKSONVILLE DIVISION


  MELISSA ENTENZA DEAN MILLER,

                           Plaintiff,

  v.                                                                         Case No. 3:19-cv-404-J-JRK

  ANDREW M. SAUL,
  Commissioner of Social Security,

                           Defendant.


                                                                         1
                                          OPINION AND ORDER

                                                   I. Status

          Melissa Entenza Dean Miller (“Plaintiff”) is appealing the Commissioner of the

  Social Security Administration’s (“SSA(’s)”) final decision denying her claims for disability

  income benefits (“DIB”) and supplemental security income (“SSI”). Plaintiff’s alleged

  inability to work is the result of a Chiari malformation, bilateral stenosis of the transverse

  sinuses, intracranial hypertension/pseudotumor cerebri, asthma, spinal degeneration,

  “compression in spine,” “tumors in spine,” and “fracture in spine.” Transcript of

  Administrative Proceedings (Doc. No. 11; “Tr.” or “administrative transcript”), filed June 6,

  2019, at 106-07, 122-23, 138, 154, 296 (emphasis omitted). Plaintiff filed an application
                                                                                                                  2
  for DIB on March 6, 2015, alleging a disability onset date of December 1, 2007. Tr. at 251.


          1
                 The parties consented to the exercise of jurisdiction by a United States Magistrate Judge.
  See Notice, Consent, and Reference of a Civil Action to a Magistrate Judge (Doc. No. 10), filed June 6,
  2019; Reference Order (Doc. No. 13), entered June 10, 2019.
          2
                   Although actually completed on March 6, 2015, see Tr. at 251, the protective filing date of
  the DIB application is listed elsewhere in the administrative transcript as March 5, 2015, see, e.g., Tr. at 106.
Case 3:19-cv-00404-JRK Document 19 Filed 09/21/20 Page 2 of 23 PageID 1186




  Plaintiff filed an application for SSI on July 21, 2015, alleging a disability onset date of
                                        3
  December 1, 2007. Tr. at 253. The applications were denied initially, Tr. at 105, 106-20,

  171-77 (DIB); Tr. at 121, 122-36, 178-81 (SSI), and upon reconsideration, Tr. at 137, 138-

  52, 184-89 (DIB); Tr. at 153, 154-68, 190-95 (SSI).

          On February 1, 2018, an Administrative Law Judge (“ALJ”) held a hearing during

  which he heard testimony from Plaintiff, who was represented by counsel, and a vocational

  expert (“VE”). See Tr. at 41-103. At the time of the hearing, Plaintiff was thirty-five years

  old. See Tr. at 106 (indicating date of birth). The ALJ issued a Decision on April 18, 2018,

  finding Plaintiff not disabled through the date of the Decision. Tr. at 17-35.

          Thereafter, Plaintiff requested review of the Decision by the Appeals Council. Tr. at

  250. The Appeals Council received additional evidence in the form of a brief authored by

  Plaintiff’s counsel. Tr. at 4, 5; see Tr. at 353-55 (brief). On February 4, 2019, the Appeals

  Council denied Plaintiff’s request for review, Tr. at 1-3, thereby making the ALJ’s Decision

  the final decision of the Commissioner. On April 9, 2019, Plaintiff commenced this action

  under 42 U.S.C. §§ 405(g) and 1383(c)(3) by timely filing a Complaint (Doc. No. 1) seeking

  judicial review of the Commissioner’s final decision.

          On appeal, Plaintiff makes the following arguments: 1) “[t]he ALJ’s [residual

  functional capacity (‘RFC’)] finding fails to account for all the limitations associated with

  [Plaintiff’s headaches]”; 2) “[t]he ALJ erred by drawing unfavorable inferences from, and



          3
                   Although actually completed on July 21, 2015, see Tr. at 253, the protective filing date of
  the SSI application is listed elsewhere in the administrative transcript as March 5, 2015, see, e.g., Tr. at 122.


                                                        -2-
Case 3:19-cv-00404-JRK Document 19 Filed 09/21/20 Page 3 of 23 PageID 1187




  failing to consider the reasons for, Plaintiff’s lack of medical treatment,” particularly

  Plaintiff’s inability to afford treatment; and 3) “[t]he ALJ failed to [properly] evaluate the
                                                     4
  opinion evidence [from William Guy, M.D. ]” Plaintiff’s Memorandum – Social Security

  (Doc. No. 15; “Pl.’s Mem.”), filed August 6, 2019, at 4 (emphasis omitted); see also Pl.’s

  Mem. at 4-13 (first argument), 13-15 (second argument), 15-24 (third argument). On

  October 9, 2019, Defendant filed a Memorandum in Support of the Commissioner’s

  Decision (Doc. No. 18; “Def.’s Mem.”) addressing Plaintiff’s arguments. After a thorough

  review of the entire record and consideration of the parties’ respective memoranda, the

  undersigned finds that the Commissioner’s final decision is due to be reversed and

  remanded for further proceedings because the ALJ erred in failing to consider whether

  Plaintiff’s lack of treatment was justified by her lack of insurance.

          As discussed below, on remand, a proper consideration of Plaintiff’s ability to afford

  treatment may impact the ALJ’s evaluation of Plaintiff’s headaches and of Dr. Guy’s

  opinions. If on remand the ALJ finds that Plaintiff’s lack of insurance and inability to afford

  treatment excuses her noncompliance, then the ALJ’s evaluation of Plaintiff’s headaches

  (Plaintiff’s first argument) and other subjective symptoms may be impacted because in

  assessing Plaintiff’s subjective symptoms, the ALJ relied on Plaintiff’s noncompliance, the

  lack of treatment, and the conservative nature of the treatment. Although Plaintiff’s

  noncompliance was not a significant basis for the ALJ’s rejection of Dr. Guy’s opinions



          4
                  Dr. Guy conducted an internal medicine examination of Plaintiff on October 1, 2015, at the
  request of the Division of Disability Determinations. See Tr. at 528-35.


                                                     -3-
Case 3:19-cv-00404-JRK Document 19 Filed 09/21/20 Page 4 of 23 PageID 1188




  (Plaintiff’s third argument), the ALJ’s assessment of his opinions may still be affected due

  to the subjective nature of Plaintiff’s impairments. On the other hand, if the ALJ finds that

  Plaintiff’s noncompliance is not excused by her lack of insurance and inability to afford

  treatment, the ALJ’s findings as to Plaintiff’s headaches and Dr. Guy’s opinions would not

  be affected and would be supported by substantial evidence.

                                           II. The ALJ’s Decision
                                                                             5
          When determining whether an individual is disabled, an ALJ must follow the five-

  step sequential inquiry set forth in the Code of Federal Regulations (“Regulations”),

  determining as appropriate whether the claimant (1) is currently employed or engaging in

  substantial gainful activity; (2) has a severe impairment; (3) has an impairment or

  combination of impairments that meets or medically equals one listed in the Regulations;

  (4) can perform past relevant work; and (5) retains the ability to perform any work in the

  national economy. 20 C.F.R. §§ 404.1520, 416.920; see also Phillips v. Barnhart, 357 F.3d

  1232, 1237 (11th Cir. 2004). The claimant bears the burden of persuasion through step

  four, and at step five, the burden shifts to the Commissioner. Bowen v. Yuckert, 482 U.S.

  137, 146 n.5 (1987).

          Here, the ALJ followed the five-step sequential inquiry. See Tr. at 20-35. At step

  one, the ALJ determined that Plaintiff “has not engaged in substantial gainful activity since

  December 1, 2007, the alleged onset date.” Tr. at 20 (emphasis and citation omitted). At


          5
                   “Disability” is defined in the Social Security Act as the “inability to engage in any substantial
  gainful activity by reason of any medically determinable physical or mental impairment which can be
  expected to result in death or which has lasted or can be expected to last for a continuous period of not less
  than 12 months.” 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A).

                                                        -4-
Case 3:19-cv-00404-JRK Document 19 Filed 09/21/20 Page 5 of 23 PageID 1189




  step two, the ALJ found that Plaintiff “has the following severe impairments: Chiari I

  malformation with bilateral stenosis of the transverse sinuses and intracranial

  hypertension, a history of asthma, and degenerative disc disease of the cervical and

  lumbar spine.” Tr. at 20 (emphasis and citation omitted). At step three, the ALJ ascertained

  that Plaintiff “does not have an impairment or combination of impairments that meets or

  medically equals the severity of one of the listed impairments in 20 [C.F.R.] Part 404,

  Subpart P, Appendix 1.” Tr. at 21 (emphasis and citation omitted).

         The ALJ determined that Plaintiff has the following RFC:

         [Plaintiff can] perform light work as defined in 20 [C.F.R. §§] 404.1567(b) and
         416.967(b). Specifically[,] she has the ability to lift, carry, and push/pull 20
         pounds occasionally, and 10 pounds frequently; sit for four hours at a time
         and a total of eight hours during an eight-hour day; and stand and/or walk for
         two hours at a time and a total of six hours during an eight-hour day. She
         can occasionally climb ladders, stairs and ramps, as well as occasionally
         balance, stoop, kneel, crouch and crawl. She has no limitations regarding
         manipulation, or communication, but has environmental limitations
         precluding concentrated exposure to extreme cold, vibration, and work
         hazards, including unprotected heights and dangerous machinery, and even
         moderate exposure to respiratory irritants.

  Tr. at 21 (emphasis omitted).

         At step four, the ALJ relied on the testimony of the VE and found that Plaintiff is

  “capable of performing her past relevant work as a Nursery School Attendant.” Tr. at 33

  (emphasis omitted). The ALJ proceeded to make an alternative finding at step five. After

  considering Plaintiff’s age (“25 years old . . . on the alleged disability onset date”),

  education (“at least a high school education”), work experience, and RFC, the ALJ relied

  on the testimony of the VE and found that “there are jobs that exist in significant numbers

  in the national economy that [Plaintiff] can perform,” such as “[r]oute [c]lerk,” “[m]arker II,”


                                                -5-
Case 3:19-cv-00404-JRK Document 19 Filed 09/21/20 Page 6 of 23 PageID 1190




  and “[t]icket [s]eller.” Tr. at 33-34. The ALJ concluded that Plaintiff “has not been under a

  disability . . . from December 1, 2007[ ] through the date of th[e D]ecision.” Tr. at 35

  (emphasis and citation omitted).

                                   III. Standard of Review

         This Court reviews the Commissioner’s final decision as to disability pursuant to 42

  U.S.C. §§ 405(g) and 1383(c)(3). Although no deference is given to the ALJ’s conclusions

  of law, findings of fact “are conclusive if . . . supported by ‘substantial evidence.’” Doughty

  v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001) (citing Falge v. Apfel, 150 F.3d 1320, 1322

  (11th Cir. 1998)). “Substantial evidence is something ‘more than a mere scintilla, but less

  than a preponderance.’” Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005) (quoting

  Hale v. Bowen, 831 F.2d 1007, 1011 (11th Cir. 1987)). The substantial evidence standard

  is met when there is “such relevant evidence as a reasonable mind might accept as

  adequate to support a conclusion.” Falge, 150 F.3d at 1322 (quoting Richardson v.

  Perales, 402 U.S. 389, 401 (1971)); see also Biestek v. Berryhill, 139 S.Ct. 1148, 1154

  (2019); Samuels v. Acting Comm’r of Soc. Sec., 959 F.3d 1042, 1045 (11th Cir. 2020)

  (citation omitted). It is not for this Court to reweigh the evidence; rather, the entire record

  is reviewed to determine whether “the decision reached is reasonable and supported by

  substantial evidence.” Cornelius v. Sullivan, 936 F.2d 1143, 1145 (11th Cir. 1991) (citation

  omitted). The decision reached by the Commissioner must be affirmed if it is supported by

  substantial evidence—even if the evidence preponderates against the Commissioner’s

  findings. Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158-59 (11th Cir. 2004) (per

  curiam).

                                               -6-
Case 3:19-cv-00404-JRK Document 19 Filed 09/21/20 Page 7 of 23 PageID 1191




                                       IV. Discussion

         For ease of discussion, the undersigned addresses the issues raised by Plaintiff in

  the following modified sequence: 1) Plaintiff’s noncompliance; 2) Plaintiff’s headaches; and

  3) Dr. Guy’s opinions.

  A. Noncompliance

         1. Parties’ Arguments

         Plaintiff contends that “[c]ontrary to unambiguous [SSA] policy, the ALJ did not

  acknowledge or discuss Plaintiff’s inability to pursue recommended treatment due to her

  lack of insurance and financial situation.” Pl.’s Mem. at 14 (citation omitted). According to

  Plaintiff, “a recurrent theme in the ALJ’s [D]ecision” is that Plaintiff’s “purported lack of

  treatment suggests her impairments are not as limited as alleged.” Id. at 13.

         Responding, Defendant argues that “[t]he record does not support Plaintiff’s

  allegation of inability to afford treatment.” Def.’s Mem. at 11 (citation omitted). Defendant

  asserts that after Plaintiff lost her insurance, she obtained Medicaid and “received

  excellent care from specialists at UF/Shands.” Id. at 11-12 (citations omitted).

         2. Applicable Law

         The Regulations provide that noncompliance with prescribed treatment without a

  “good reason” will preclude a finding of disability. 20 C.F.R. §§ 404.1530(b), 416.930(b).

  Good reason exists when:

         (1) The specific medical treatment is contrary to the established teaching and
         tenets of your religion.




                                              -7-
Case 3:19-cv-00404-JRK Document 19 Filed 09/21/20 Page 8 of 23 PageID 1192




         (2) The prescribed treatment would be cataract surgery for one eye, when
         there is an impairment of the other eye resulting in a severe loss of vision
         and is not subject to improvement through treatment.

         (3) Surgery was previously performed with unsuccessful results and the
         same surgery is again being recommended for the same impairment.

         (4) The treatment because of its magnitude (e.g., open heart surgery),
         unusual nature (e.g., organ transplant), or other reason is very risky for you;
         or

         (5) The treatment involves amputation of an extremity, or a major part of an
         extremity.

  20 C.F.R. §§ 404.1530(c), 416.930(c). “A medical condition that can reasonably be

  remedied either by surgery, treatment, or medication is not disabling.” Dawkins v. Bowen,

  848 F.2d 1211, 1213 (11th Cir. 1988) (quoting Lovelace v. Bowen, 813 F.2d 55, 59 (5th

  Cir. 1987)) (internal quotation marks omitted).

         If the ALJ substantially relies on a claimant’s noncompliance in finding that the

  claimant is not disabled, the ALJ must take into account the claimant’s lack of insurance

  coverage and whether the lack of coverage excuses any noncompliance. See Dawkins,

  848 F.2d at 1213-14 (stating that when an ALJ’s finding that a claimant is not disabled is

  “inextricably tied to [a] finding of noncompliance,” an ALJ is required to determine whether

  the claimant’s “poverty excuses noncompliance”); Ellison v. Barnhart, 355 F.3d 1272, 1275

  (11th Cir. 2003) (indicating that “if [a] claimant’s failure to follow medical treatment is not

  one of the principal factors in [an] ALJ’s decision, then the ALJ’s failure to consider the

  claimant’s ability to pay will not constitute reversible error”); see also Lovelace, 813 F.2d

  at 59 (“To a poor person, a medicine that he cannot afford to buy does not exist”); Lovejoy

  v. Heckler, 790 F.2d 1114, 1117 (4th Cir. 1986) (failure to follow prescribed treatment does

                                               -8-
Case 3:19-cv-00404-JRK Document 19 Filed 09/21/20 Page 9 of 23 PageID 1193




  not preclude reaching the conclusion that a claimant is disabled when the failure is justified

  by lack of funds); Dover v. Bowen, 784 F.2d 335, 337 (8th Cir. 1986) (recognizing that “the

  ALJ must consider a claimant’s allegation that he has not sought medical treatment or

  used medications because of a lack of finances”).

             3. Analysis

             Upon review and for the reasons set out below, the undersigned finds that the ALJ

  committed reversible error in failing to discuss Plaintiff’s lack of insurance, her ability to

  afford treatment, and whether any such “poverty excuses [her] noncompliance.” Dawkins,

  848 F.2d at 1213.

             By way of background, medical records show Plaintiff was insured through Aetna

  for some time, see Tr. at 926, 988, but she lost her insurance by the end of February 2014,

  see Tr. at 429. At some point thereafter, Plaintiff obtained Medicaid. In June 2014, she

  reported “having difficulty securing an appointment with [a] neurologist because of her

  coverage by Medicaid only.” Tr. at 464 (June 3, 2014 emergency department note).

  Plaintiff transferred care from Mayo Clinic to UF Health “due to insurance issues.” Tr. at
         6
  492.

             At the hearing, Plaintiff testified on numerous occasions that her lack of insurance

  has prevented her from obtaining treatment. Plaintiff testified she did not think she has had

  another MRI of her spine after January 2014 because she lost her insurance “shortly after

  that,” when she got divorced. Tr. at 82-83 (discussing MRI contained in Exhibit 4F); see


             6
                   The administrative transcript contains duplicates of some medical records. The Court does
  not cite duplicates in this Opinion and Order.

                                                     -9-
Case 3:19-cv-00404-JRK Document 19 Filed 09/21/20 Page 10 of 23 PageID 1194




  Tr. at 442-43 (January 2014 MRI contained in Exhibit 4F). She testified she has not “been

  able to continue care” since. Tr. at 83. Plaintiff testified that she did not follow up with Mayo

  Clinic after she lost her insurance, but that her physician at Mayo Clinic “sought [her] out”

  and has been “letting [her] go see him for free.” Tr. at 65-67, 84. According to Plaintiff, she

  has seen him twice since. Tr. at 84. Plaintiff also testified that she is supposed to have

  blood work done every six months to monitor her pituitary function, but that she has not

  been able to because she does not have insurance. Tr. at 84-85. Plaintiff stated she thinks

  she is having issues with her thyroid, but she cannot “go to the doctor and address [her]

  symptoms and [her] issues” because she has no insurance. Tr. at 85. Plaintiff also

  asserted she “was on the track to genetic testing” regarding her Chiari malformation, but

  her “healthcare came to a halt because [she] lost [her] insurance.” Tr. at 86. Plaintiff further

  stated she has not “been able to address” the “tumors that [she] ha[s] on [her] back . . .

  because [she] ha[s] no health insurance.” Tr. at 64.

         The ALJ’s failure to consider Plaintiff’s lack of funds and insurance necessitates

  remand because the ALJ’s finding that Plaintiff is not disabled is “inextricably tied to [a]

  finding of noncompliance.” Dawkins, 848 F.2d at 1213-14. In making the disability finding,

  the ALJ substantially relied on “the medical record, the course of conservative treatment,

  the frequency and duration of care, [and] the lack of treatment during the applicable
                     7
  period,” Tr. at 33, all of which are intertwined with Plaintiff’s ability to afford treatment.

  Moreover, in evaluating Plaintiff’s subjective symptoms and finding them “not entirely


         7
                The ALJ also relied on Plaintiff’s “own[ ] acknowledged abilities . . . .” Tr. at 33.


                                                     - 10 -
Case 3:19-cv-00404-JRK Document 19 Filed 09/21/20 Page 11 of 23 PageID 1195




  consistent” with the evidence in the record, Tr. at 22, the ALJ relied on Plaintiff’s

  noncompliance, the lack of treatment, and the conservative nature of the treatment, Tr. at

  32. Indeed, the ALJ stated that “a significant problem with this case is the substantial gaps

  in medical treatment, from [Plaintiff’]s alleged onset date through December 2010 as well

  as subsequent to October 2016, which further supports a finding that [Plaintiff] is not

  disabled.” Tr. at 32 (emphasis added).

          In addressing the record, the ALJ pointed out various instances of noncompliance.

  For example, referencing April 2015 medical records, the ALJ found that Plaintiff’s “non-

  compliance with recommended imaging indicates [Plaintiff] is not serious about her health

  or that her symptoms do not rise to a level as to motivate [Plaintiff] to follow up with

  recommended treatment.” Tr. at 28. The ALJ then found that “[n]ot surprisingly, given her

  lack of treatment, [Plaintiff] continued to report unchanged headaches, blurred vision, and

  spinal pain.” Tr. at 28. As noted above, however, Plaintiff lost her insurance in February

  2014, which apparently caused her issues getting the recommended imaging because she

  testified she did not think she had another MRI of her spine after January 2014 due to her
                        8
  lack of insurance. Also, according to an August 2014 progress note from UF Health,

  Plaintiff “state[d] EVD placement was planned for measurement of ICP,” but “[s]he decided

  against EVD due to knowledge that she would be transferring care [to UF Health] and her




          8
                  Eventually, in April 2015, Plaintiff underwent the recommended MRIs of her cervical, lumbar,
  and thoracic spine. See Tr. at 600-07.


                                                     - 11 -
Case 3:19-cv-00404-JRK Document 19 Filed 09/21/20 Page 12 of 23 PageID 1196




                                                                                9
  desire for follow up with one provider at one facility.” Tr. at 504. As to the “significant

  problem” of gaps in the record from Plaintiff’s alleged onset date (December 1, 2007)

  through December 2010, the ALJ apparently did not consider that Plaintiff reported in 2008

  that she did not have insurance. See Tr. at 1056 (May 2008 medical record from Baptist

  Medical Center indicating Plaintiff had no insurance).

         In sum, the ALJ substantially relied on Plaintiff’s noncompliance in finding that

  Plaintiff is not disabled, but he did not reconcile Plaintiff’s noncompliance, conservative

  treatment, lack of treatment, and frequency of treatment with her lack of funds and

  insurance. See Dawkins, 848 F.2d at 1213 (finding error when an “ALJ explicitly noted [a

  claimant’s] noncompliance, but did not consider [the claimant’s] poverty as a good

  excuse”). Indeed, the Decision makes no mention of Plaintiff’s lack of insurance and funds.

  In light of the foregoing evidence, the ALJ should have inquired further into whether Plaintiff

  was able to afford her treatment before holding her noncompliance and lack of treatment

  against her. See id. at 1214 n.8 (stating that “[t]he burden of producing evidence

  concerning unjustified noncompliance is on the [Commissioner]”). The ALJ’s failure to

  develop the record in this regard frustrates judicial review because it deprives the

  undersigned of the necessary facts to make an informed decision. Assuming that the ALJ

  actually considered Plaintiff’s lack of insurance and found that it did not justify her

  noncompliance and lack of treatment, the Court is nonetheless unable to determine

  whether this finding is supported by substantial evidence.


         9
                “EVD” likely stands for external ventricular drain, and “ICP” likely stands for intracranial
  pressure.

                                                   - 12 -
Case 3:19-cv-00404-JRK Document 19 Filed 09/21/20 Page 13 of 23 PageID 1197




         Defendant=s arguments are unavailing as they cannot serve as Apost hoc

  rationalizations for agency actions.@ Baker v. Comm=r of Soc. Sec., 384 F. App=x. 893, 896

  (11th Cir. 2010) (citing Fed. Power Comm’n v. Texaco Inc., 417 U.S. 380, 397 (1974)); see

  Owens v. Heckler, 748 F.2d 1511, 1516 (11th Cir. 1984). It is not the duty of Defendant or

  the Court to supply reasons for the ALJ=s finding; rather, that duty rests with the ALJ. The

  Court cannot review an assessment of evidence that was never done by the ALJ.

  B. Headaches and Other Subjective Symptoms

         1. Parties Arguments

         Plaintiff contends that “[t]he only RFC limitation that even arguably relates to [her

  headaches] is that Plaintiff must avoid all dangerous hazards such as dangerous moving

  machinery and unprotected heights.” Pl.’s Mem. at 10 (emphasis omitted). According to

  Plaintiff, this limitation “is grossly insufficient given the regularity of her severe headaches,

  the fact that they are exacerbated by activity, and, most critically, simply does not

  adequately address Plaintiff’s need to absent herself during these events.” Id.

         Responding, Defendant asserts the ALJ properly evaluated Plaintiff’s subjective

  allegations. Def.’s Mem. at 11. Defendant argues that “Plaintiff’s contention that she has

  additional functional limitations due to debilitating intractable headaches is not fully

  supported by the objective findings from the treating and examining physicians.” Id. at 9

  (citation omitted).




                                                - 13 -
Case 3:19-cv-00404-JRK Document 19 Filed 09/21/20 Page 14 of 23 PageID 1198




         2. Applicable Law

         “[T]o establish a disability based on testimony of pain and other symptoms, the

  claimant must satisfy two parts of a three-part showing: (1) evidence of an underlying

  medical condition; and (2) either (a) objective medical evidence confirming the severity of

  the alleged pain; or (b) that the objectively determined medical condition can reasonably

  be expected to give rise to the claimed pain.” Wilson v. Barnhart, 284 F.3d 1219, 1225

  (11th Cir. 2002) (citing Holt v. Sullivan, 921 F.2d 1221, 1223 (11th Cir. 1991)). “The

  claimant’s subjective testimony supported by medical evidence that satisfies the standard

  is itself sufficient to support a finding of disability.” Holt, 921 F.2d at 1223.

         “When evaluating a claimant’s subjective symptoms, the ALJ must consider such

  things as: (1) the claimant’s daily activities; (2) the nature, location, onset, duration,

  frequency, radiation, and intensity of pain and other symptoms; (3) precipitating and

  aggravating factors; (4) adverse side-effects of medications; and (5) treatment or

  measures taken by the claimant for relief of symptoms.” Davis v. Astrue, 287 F. App’x 748,

  760 (11th Cir. 2008) (citing 20 C.F.R. § 404.1529(c)(3)(i)-(vi)). To reject a claimant’s

  assertions of subjective symptoms, “explicit and adequate reasons” must be articulated by

  the ALJ. Wilson, 284 F.3d at 1225; see also Dyer, 395 F.3d at 1210; Marbury v. Sullivan,

  957 F.2d 837, 839 (11th Cir. 1992).

         In 2017, the SSA issued new guidance to ALJs about how to evaluate subjective

  complaints of pain and other symptoms. The SSA has “eliminat[ed] the use of the term

  ‘credibility’ from [its] sub-regulatory policy, as [the R]egulations do not use this term.” SSR

  16-3P, 2017 WL 5180304, at *2 (Oct. 25, 2017). “In doing so, [the SSA has] clarif[ied] that

                                                - 14 -
Case 3:19-cv-00404-JRK Document 19 Filed 09/21/20 Page 15 of 23 PageID 1199




  subjective symptom evaluation is not an examination of an individual’s character.” Id.

  Accordingly, ALJs are “instruct[ed] . . . to consider all of the evidence in an individual’s

  record when they evaluate the intensity and persistence of symptoms after they find that

  the individual has a medically determinable impairment(s) that could reasonably be

  expected to produce those symptoms.” Id. “The change in wording is meant to clarify that

  [ALJs] aren’t in the business of impeaching claimants’ character; obviously [ALJs] will

  continue to assess the credibility of pain assertions by applicants, especially as such

  assertions often cannot be either credited or rejected on the basis of medical evidence.”

  Cole v. Colvin, 831 F.3d 411, 412 (7th Cir. 2016) (emphasis in original).

         The RFC assessment “is the most [a claimant] can still do despite [his or her]

  limitations.” 20 C.F.R. §§ 404.1545(a)(1), 416.945(a)(1). It is used at step four to determine

  whether a claimant can return to his or her past relevant work, and if necessary, it is also

  used at step five to determine whether the claimant can perform any other work that exists

  in significant numbers in the national economy. 20 C.F.R. §§ 404.1545(a)(5),

  416.945(a)(5). In assessing a claimant’s RFC, the ALJ “must consider limitations and

  restrictions imposed by all of an individual’s impairments, even those that are not ‘severe.’”

  SSR 96-8P, 1996 WL 374184 at *5; see also Swindle v. Sullivan, 914 F.2d 222, 226 (11th

  Cir. 1990) (stating that “the ALJ must consider a claimant’s impairments in combination”)

  (citing 20 C.F.R. § 404.1545; Reeves v. Heckler, 734 F.2d 519, 525 (11th Cir. 1984)).

         3. Analysis

         Plaintiff’s argument regarding the ALJ’s evaluation of her headaches does not

  directly challenge the ALJ’s assessment of Plaintiff’s subjective symptoms, but rather takes

                                              - 15 -
Case 3:19-cv-00404-JRK Document 19 Filed 09/21/20 Page 16 of 23 PageID 1200




  issue with the ALJ’s alleged failure to take into account her headaches when formulating

  the RFC. To determine whether the ALJ’s RFC determination was erroneous in this regard,

  however, the ALJ’s assessment of Plaintiff’s subjective symptoms must be addressed.

         If on remand the ALJ finds that Plaintiff’s lack of insurance and inability to afford

  treatment excuses her noncompliance, then the ALJ’s evaluation of Plaintiff’s headaches

  and other subjective symptoms may be impacted because, as noted, in assessing

  Plaintiff’s subjective symptoms, the ALJ relied on Plaintiff’s noncompliance, the lack of

  treatment, and the conservative nature of the treatment. If this is the case on remand, the

  ALJ should then take into account Plaintiff’s headaches in formulating an RFC.

         On the other hand, if the ALJ finds that Plaintiff’s noncompliance is not excused by

  her lack of insurance and inability to afford treatment, the ALJ’s findings as to Plaintiff’s

  noncompliance, the lack of treatment, and the conservative nature of her treatment would

  be supported by substantial evidence. Moreover, the ALJ noted earlier in the Decision that

  “objective imaging has found only minimal Schmorl’s nodes deformities and secondary

  degenerative changes without spinal cord compression or foraminal involvement, and

  images of [Plaintiff’s] lumbar spine were normal, all of which the [ALJ] note[d] would not

  account for [Plaintiff’s] subjective complaints of pain.” Tr. at 29; see Tr. at 443 (January

  2014 thoracic spine MRI showing “[s]mall chronic inferior T7 and T6 vertebral end plate

  Schmorl’s nodes”); Tr. at 600 (April 2015 thoracic spine MRI showing “[m]inimal Schmorl’s

  nodes deformities and secondary degenerative changes without spinal cord or

  compression or foraminal involvement”). The ALJ also referred to his previous “notations,”

  which include a number of treatment notes and objective testing showing normal findings.

                                              - 16 -
Case 3:19-cv-00404-JRK Document 19 Filed 09/21/20 Page 17 of 23 PageID 1201




  See Tr. at 22-31; e.g., Tr. at 360-61 (December 2011 progress note indicating Plaintiff

  reported “feeling well without any specific complaints,” and her gait was within normal

  limits); Tr. at 359 (April 2012 progress note indicating Plaintiff reported “feeling well without

  any specific complaints” and had normal range of motion in her hips); Tr. at 449 (January

  2013 MRI findings indicating that “MRI does not show any evidence of any tumor, mild

  Chiari malformation”); Tr. at 432 (April 2013 treatment notes showing normal neurological

  findings, no motor weakness, and no gait disturbance); Tr. at 538-39 (March 2016 brain

  venogram finding “[n]o evidence of acute venous thrombosis” and “[s]table mild bilateral

  narrowing of the distal transverse sinuses”); Tr. at 541 (March 2016 brain MRI showing

  “[n]o acute intracranial abnormality” and “[s]table mild tonsillar ectopia”); Tr. at 849 (March

  2016 head angiogram showing unremarkable findings); infra pp. 23-24 (citing treatment

  notes from 2014 to 2016). Accordingly, if the ALJ finds that Plaintiff’s noncompliance is not

  excused by her inability to afford treatment, his finding that Plaintiff’s headaches are not

  entirely consistent with the evidence would be supported by substantial evidence, and the

  ALJ would not have erred in not including greater limitations in the RFC.

  C. Dr. Guy’s Opinions

         1. Parties’ Arguments

         Plaintiff argues that in assigning “no weight” to Dr. Guy’s opinions, the ALJ “gave

  no obvious deference to the fact that Dr. Guy actually examined Plaintiff and was the only

  examining physician to offer an opinion in this case, a factor generally entitling his opinion

  to greater weight.” Pl.’s Mem. at 18 (citation omitted). Plaintiff contends the ALJ’s finding

  that “Dr. Guy’s opinion is inconsistent with his own examination findings is simply an

                                                - 17 -
Case 3:19-cv-00404-JRK Document 19 Filed 09/21/20 Page 18 of 23 PageID 1202




  impermissible substitution of the ALJ’s lay opinion for that of an examining expert.” Id. at

  19 (citation omitted). According to Plaintiff, “the ALJ’s rejection of Dr. Guy’s opinion as

  ‘inconsistent’ with the record relied heavily on the ALJ’s own speculative inferences

  regarding medical imaging.” Id. at 22 (citation omitted).

          Responding, Defendant asserts that “[t]he ALJ noted that Dr. Guy’s opinion was

  inconsistent with objective evidence from Plaintiff’s treating and examining specialists.”

  Def.’s Mem. at 12 (citation omitted). In doing so, argues Defendant, “the ALJ thoroughly

  evaluated the objective evidence from the treating and examining physicians and provided

  adequate reasons for the weight accorded to the opinion from Dr. Guy, a one-time

  examining physician.” Id. at 13 (citation omitted).
                                    10
          2. Applicable Law
                                                                                           11
          The Regulations establish a hierarchy among medical opinions                          that provides a

  framework for determining the weight afforded each medical opinion. See 20 C.F.R.

  §§ 404.1527, 416.927. Essentially, “the opinions of a treating physician are entitled to

  more weight than those of a consulting or evaluating health professional,” and “[m]ore


          10
                     On January 18, 2017, the SSA revised the rules regarding the evaluation of medical
  evidence and symptoms for claims filed on or after March 27, 2017. See Revisions to Rules Regarding the
  Evaluation of Medical Evidence, 82 Fed. Reg. 5844-01, 5844 (January 18, 2017); see also 82 Fed. Reg. 15,
  132 (Mar. 27, 2017) (amending and correcting the final rules published at 82 Fed. Reg. 8244). Because
  Plaintiff filed her claims before that date, the undersigned cites the rules and Regulations that were in effect
  on or otherwise applicable to the date the claims were filed, unless otherwise noted.
          11
                   “Medical opinions are statements from physicians or other acceptable medical sources that
  reflect judgments about the nature and severity of [a claimant’s] impairment(s), including [the claimant’s]
  symptoms, diagnosis and prognosis, what [the claimant] can still do despite impairment(s), and [the
  claimant’s] physical or mental restrictions.” 20 C.F.R. § 404.1527(a)(1); see also 20 C.F.R. § 404.1502
  (defining “[a]cceptable medical sources”); 20 C.F.R. § 404.1513(a).


                                                       - 18 -
Case 3:19-cv-00404-JRK Document 19 Filed 09/21/20 Page 19 of 23 PageID 1203




  weight is given to the medical opinion of a source who examined the claimant than one

  who has not.” Schink v. Comm’r of Soc. Sec., 935 F.3d 1245, 1259, 1260 n.5 (11th Cir.

  2019). Further, “[n]on-examining physicians’ opinions are entitled to little weight when

  they contradict opinions of examining physicians and do not alone constitute substantial

  evidence.” Id. at 1260 (citing Sharfarz v. Bowen, 825 F.2d 278, 280 (11th Cir. 1987) (per

  curiam)). The following factors are relevant in determining the weight to be given to a

  physician’s opinion: (1) the “[l]ength of the treatment relationship and the frequency of

  examination”; (2) the “[n]ature and extent of [any] treatment relationship”; (3)

  “[s]upportability”; (4) “[c]onsistency” with other medical evidence in the record; and (5)

  “[s]pecialization.” 20 C.F.R. §§ 404.1527(c)(2)-(5), 416.927(c)(2)-(5); see also 20 C.F.R.

  §§ 404.1527(f), 416.927(f); see also McNamee v. Soc. Sec. Admin., 164 F. App’x 919, 923

  (11th Cir. 2006) (citation omitted) (stating that “[g]enerally, the opinions of examining

  physicians are given more weight than those of non-examining physicians[;] treating

  physicians[’ opinions] are given more weight than [non-treating physicians;] and the

  opinions of specialists are given more weight on issues within the area of expertise than

  those of non-specialists”).

         An ALJ is required to consider every medical opinion. See 20 C.F.R.

  §§ 404.1527(c), 416.927(c) (stating that “[r]egardless of its source, we will evaluate every

  medical opinion we receive”). While “the ALJ is free to reject the opinion of any physician

  when the evidence supports a contrary conclusion,” Oldham v. Schweiker, 660 F.2d 1078,

  1084 (5th Cir. 1981) (citation omitted); see also 20 C.F.R. §§ 404.1527(c)(2),

  416.927(c)(2), “the ALJ must state with particularity the weight given to different medical

                                             - 19 -
Case 3:19-cv-00404-JRK Document 19 Filed 09/21/20 Page 20 of 23 PageID 1204




  opinions and the reasons therefor,” Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1179

  (11th Cir. 2011) (citing Sharfarz, 825 F.2d at 279); Moore v. Barnhart, 405 F.3d 1208, 1212

  (11th Cir. 2005); Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997).

         3. Analysis

         As noted, Dr. Guy conducted an internal medicine examination of Plaintiff on

  October 1, 2015. See Tr. at 528-35. In general, Dr. Guy opined that Plaintiff “has moderate

  to marked restrictions with regard to standing, walking, climbing stairs, bending, lifting,

  carrying, and kneeling” and “moderate restrictions with regard to sitting.” Tr. at 532. He

  also opined that “[s]he should avoid smoke, dust, and other known respiratory irritants,” as

  well as “activities requiring mild or greater exertion.” Tr. at 532.

         Pointing to mild findings in treatment notes and in objective imaging results, the ALJ

  gave “no weight” to Dr. Guy’s opinions and found that “Dr. Guy’s examination records and

  the longitudinal treatment records do not corroborate the conclusion of moderate to

  marked limitations.” Tr. at 29-30. The ALJ also cited earlier “notations” in the Decision

  (which include certain findings regarding noncompliance) in giving no weight to Dr. Guy’s

  opinions. Tr. at 30.

         Although Plaintiff’s noncompliance was not a significant basis for the ALJ’s rejection

  of Dr. Guy’s opinions, the ALJ’s assessment of his opinion may still be affected due to the

  subjective nature of Plaintiff’s impairments. On the other hand, if the ALJ finds that

  Plaintiff’s noncompliance is not excused by her lack of insurance and inability to afford

  treatment, the ALJ’s findings as to Dr. Guy’s opinions would not be affected and would be

  supported by substantial evidence for the reasons set out below.

                                                - 20 -
Case 3:19-cv-00404-JRK Document 19 Filed 09/21/20 Page 21 of 23 PageID 1205




         The ALJ accurately noted that “Dr. Guy’s testing documents only minimal abnormal

  findings and no neurological deficits.” Tr. at 29; see Tr. at 531, 533 (showing “[c]ranial

  nerves II through XII are intact,” Plaintiff “has no motor or sensory deficit,” and there was

  “no cerebellar deficit noted on examination,” although Plaintiff’s range of motion in her

  cervical and lumbar spine was limited due to pain)

         The ALJ observed that “despite the reported positive straight leg raises and

  severely reduced cervical and lumbar ranges of motion due to pain, objective imaging has

  found only minimal Schmorl’s nodes deformities and secondary degenerative changes

  without spinal cord compression or foraminal involvement, and images of [Plaintiff’s]

  lumbar spine were normal . . . .” Tr. at 29; see Tr. at 443 (January 2014 thoracic spine MRI

  showing “[s]mall chronic inferior T7 and T6 vertebral end plate Schmorl’s nodes”); Tr. at

  600 (April 2015 thoracic spine MRI showing “[m]inimal Schmorl’s nodes deformities and

  secondary degenerative changes without spinal cord or compression or foraminal

  involvement”).

         The ALJ stated that “testing with the University of Florida . . . documents

  unremarkable     findings   (i.e.   oriented,   well-developed,   well-nourished,    normal

  cardiovascular findings, clear lungs, normal ranges of motion throughout, no tenderness,

  intact neurological findings, no psychiatric abnormalities, etc.)” Tr. at 29-30 (citation

  omitted); see Tr. at 28-29 (ALJ’s summary of treatment notes from the University of Florida

  Neurology Clinic); e.g., Tr. at 492-93 (June 2014 treatment note indicating Plaintiff’s

  “[c]ranial nerves 2 through 12 are intact except inconsistently reduced sensation of the (R)

  side of the face,” “[f]unduscopic examination revealed bilateral mild to moderate

                                              - 21 -
Case 3:19-cv-00404-JRK Document 19 Filed 09/21/20 Page 22 of 23 PageID 1206




  papilledema,” Plaintiff had normal muscle tone, her muscle strength was “at least 4+ out

  of 5 throughout,” and her gait was mildly antalgic); Tr. at 498 (July 2014 treatment note

  indicating Plaintiff reported worsening neck pain and persisting back pain, but showing that

  Plaintiff had 5/5 motor strength and a normal gait); Tr. at 525 (June 2015 treatment note

  showing normal gait and indicating Plaintiff’s spine MRIs are “essentially unremarkable”);

  Tr. at 819 (November 2015 progress note indicating Plaintiff’s musculoskeletal exam

  showed no tenderness); Tr. at 660 (April 2016 progress note indicating Plaintiff had 5/5

  motor strength and normal gait); Tr. at 753 (September 2016 progress note indicating

  lungs have “[c]lear to auscul[t]ation bilaterally, no wheezes or rhonchi, normal effort”).

         Accordingly, if the ALJ finds that Plaintiff’s noncompliance is not excused by her

  lack of insurance and inability to afford treatment, the ALJ’s assessment of Dr. Guy’s

  opinions would be supported by substantial evidence.

                                         V. Conclusion

         Based on the foregoing, it is

         ORDERED:

         1.     The Clerk of Court is directed to enter judgment pursuant to sentence four of

  42 U.S.C. §§ 405(g) and 1383(c)(3), REVERSING the Commissioner’s final decision and

  REMANDING this matter with the following instructions:

                (A)    Reconsider whether Plaintiff’s noncompliance with treatment was due

                       to lack of funds and insurance;

                (B)    If appropriate, ensure that Plaintiff’s other arguments raised in this

                       appeal are considered; and

                                              - 22 -
Case 3:19-cv-00404-JRK Document 19 Filed 09/21/20 Page 23 of 23 PageID 1207




               (C)    Take such other action as may be necessary to resolve this matter

                      properly.

        2.     The Clerk is further directed to close the file.

        3.     In the event benefits are awarded on remand, Plaintiff’s counsel shall ensure

  that any § 406(b) fee application be filed within the parameters set forth by the Order

  entered in Case No. 6:12-mc-124-Orl-22 (In Re: Procedures for Applying for Attorney’s

  Fees Under 42 U.S.C. §§ 406(b) and 1383(d)(2)).

        DONE AND ORDERED in Jacksonville, Florida on September 21, 2020.




  bhc
  Copies to:
  Counsel of Record




                                              - 23 -
